Citation Nr: 1623005	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in August 2013; a transcript of that hearing is associated with the claims file.

This case was last before the Board in April 2014, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board requested that the January 2013 VA examiner provide an addendum opinion with regards to secondary service connection.  In a May 2014 addendum, the January 2013 examiner stated that there was no way to determine if the Veteran's back condition was aggravated by his knees without resorting to mere speculation; she failed to address the causation aspect of secondary service connection or to provide a rationale for why the aggravation portion of the opinion was speculative.  

It appears that the AOJ then sent the claims file to another examiner in October 2014; it does not appear that this examiner examined the Veteran, although there were some notations about Veteran statements-it's at best unclear to the Board that the October 2014 examiner examined the Veteran.  Notwithstanding, the October 2014 examiner opined as follows:  

A review of the scientifically based medical literature finds no association, not causal or permanent worsening, between DJD of the knees, even with antalgic gait, and DJD and DDD of the lumbar spine.  As discussed in the reference text, Firestein: Kelley's Textbook of Rheumatology, 9th ed.,: "Most discussions of the pathogenesis of OA include a role for 'stress.'"  This is stress from occupations on the spine, as in dock workers from increased physical loading.  According to Firestein, risk factors for osteoarthritis include: "age, joint location, obesity, genetic predisposition, joint malalignment, trauma, and gender."  As noted repeatedly in the CPRS record, the Veteran is morbidly obese, predisposing to osteoarthritis of the knees and back.  (Emphasis added.)

The Board notes that this medical opinion is inadequate and is internally inconsistent.  The examiner cites the Veteran's morbid obesity as the reason for the Veteran's knees and back disabilities-even though the Veteran has already been service-connected for his bilateral knee disabilities.  Moreover, the examiner additionally cites an article which notes that "joint malalignment" may also be a risk factor; the Veteran is clearly shown to have "joint malalignment" of his knees and is shown to have an antalgic gait.  The reliance on the obesity risk factor rather than malalignment of the knees risk factor is not explained; likewise, the examiner did not address the September 2013 medical opinion provided by Dr. D.L.B. that the Veteran walks with an antalgic gait as a result of his knee disabilities and that "this may cause further symptoms in his back."  At a minimum, the examiner needed to address the Veteran's antalgic gait in his opinion and explain whether such either caused or aggravated his lumbar spine disorder; such was clearly not accomplished.

Consequently, the examiner's opinion is inadequate, and the lumbar spine claim must be remanded in order to obtain another VA examination and adequate medical opinion in order to ensure compliance with the Board's previous remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record, including any treatment records from Dr. T.L.B.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any and all VA treatment records from the Chillicothe and Dayton VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination in order to determine whether his lumbar spine disorder is related to his military service or service-connected bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate the lumbar spine disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether each lumbar spine disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should also then opine whether any lumbar spine disorder is caused by his service-connected bilateral knee disabilities, to include any symptomatology associated with that disability such as abnormal gait or weightbearing as a result of that disorder.

Finally, the examiner should opine whether the Veteran's lumbar spine disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities, to include any symptomatology associated with that disability such as abnormal gait or weightbearing as a result of that disorder.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

Respecting the above opinions, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should address all of the previous VA examinations and the findings and conclusions reached therein, as well as Dr. T.L.B.'s September 2013 letter.  

The examiner should also address any other pertinent evidence of record, including the Veteran's post-service Worker's Compensation records, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

